DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive: 
Applicant argues on page 10 that Peters in view of Yuan does not show or describe autonomously managed data centers because Peters’ automatic updating of servers teaches against autonomous management by the data center itself.  The examiner disagrees.  The background of Peters (col. 3, ln. 40-43) states a need for improved systems and methods to automatedly update and manage the configurations that are deployed to the edge servers of a CDN or other distributed platforms (an improvement of manual configuration in prior art techniques as disclosed in col. 3, ln. 18-22).  Further, Peters discloses in col. 4, ln. 10-12 that the repository automatedly deploys the hierarchical sets of configurations to the applicable sets of servers of a distributed platform.  Peters’ repository independently deploys the hierarchical sets of configurations.  Peters does not state that a user must initiate said deployments. 
Applicant further argues on page 10 that Peters in view of Yuan does not show or describe each data center tracking and storing state information comprising dynamic operating status and identification information indicative of a current state of the infrastructure because configuration performance is not the same as the claimed operational state of an infrastructure.  The examiner disagrees.  Peters’ realized performance associated with a configuration on the server is most certainly dynamic and is an operating status for the server.  As disclosed by Peters in col. 15, ln. 40-43, a configuration may result in worse performance in the distributed platform and reverting to a previous configuration may be necessary. 
Applicant further argues on pages 10-11 that Peters in view of Yuan does not show or describe a configuration processor that autonomously configures the infrastructure in response to a request by dynamically generating and executing a workflow comprising a sequence of operations to effectuate a change of state of the infrastructure to achieve a target state because Peters’ scripts are not generated dynamically.  The examiner disagrees.  Peters’ function processor effectively dynamically generates a workflow in order to deploy the configurations to the appropriate servers as different servers may have different configurations deployed.  Further, Peters, in col. 9, ln. 7-10, discloses the script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner, which infers that deployments to different servers may employ different scripts since they may have different configurations. 
On page 11, Applicant argues that neither of the cited references show or describe (1) both static configuration information and dynamic state information, (2) system state tracking, and (3) decoupling configuration files and information from the configuration management system by the use of immutable content.  Regarding (1), Peters discloses dynamic operating status and identification information (which the examiner assumes is what Applicant refers to as static configuration information) in col. 15, ln. 57-61:  Each configuration is also stored with a set of performance parameters that identify a realized performance associated with the configuration.  The configuration management repository obtains the performance parameters from the servers to which the configuration was deployed.  Regarding (2), Peters discloses in col. 15, ln. 40-43 and 62-64 that configuration performance is continually monitored and that a configuration may result in worse performance in the distributed platform and reverting to a previous configuration may be necessary.  Regarding (3), while immutable content is claimed, there is no mention of how it achieves decoupling configuration files and information from the configuration management system.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., decoupling configuration files and information from the configuration management system by the use of immutable content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues on page 12 that (1) Peters does not show or describe the composed immutable content provided on at least one store of each of a plurality of data centers in a distributed manner because Peters shows the configuration store 230 of the centralized configuration management repository 210 and (2) the different configurations in Peters are centrally managed and not managed independently.  The examiner disagrees.  Regarding (1) and (2), Fig. 15 of Peters illustrates a plurality of master repositories 1550-1580 each with its own configuration store (Configs of CDN1, Configs of CDN2, Configs of CDN3, and Configs of CDN4).  
For these reasons, the rejection of claims 1-23 under 35 USC 103 is respectfully maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8868701, hereinafter “Peters”) in view of Yuan (U.S. Patent No. 10700964, hereinafter “Yuan”).

Claim 1:
Peters discloses a federation with distributed edge configuration management (Column 19, Lines 37-43; Different implementation frameworks can be used to accommodate the configuration complexities of a single CDN as well as the configuration complexities of an Open CDN platform.  The Open CDN platform facilitates a federated interoperation of multiple CDNs), comprising: 
a plurality of autonomously managed (Column 10, Line 67 – Column 11, Line 2; Allow the configuration management repository to automatedly deploy configurations across the servers of the distributed platform) service providers (Fig. 15 illustrates an implementation framework where each CDN service provider hosts its own master repository and configurations), each comprising: 
an infrastructure comprising physical resources including at least one computer server (Column 7, Lines 60-61; The distributed platform can include servers that are operated by multiple different service providers); 
at least one storage that stores state information comprising dynamic operating status (“realized performance”) and identification information (“the servers”) indicative of a current state of the infrastructure (Column 15, Lines 57-61; Each configuration is also stored with a set of performance parameters that identify a realized performance associated with the configuration.  The configuration management repository obtains the performance parameters from the servers to which the configuration was deployed) and that stores configuration information of the infrastructure (Column 8, Lines 36-39; The configuration store 230 may be implemented using known storage structures, files, database, or any other data storage solution.  In some embodiments, the configuration store 230 stores different hierarchical sets of configurations), wherein the configuration information comprises composed immutable content incorporating automation tasks and instructions to effectuate state changes of the infrastructure (Column 11, Lines 39-41; The checkout function furthers configuration integrity by ensuring that a master instance of a configuration is never directly modified) (Column 9, Lines 7-10; The script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner) according to consistent operational practices that accommodate variations among the plurality of service providers of the federation (Column 3, Lines 59-64; It is an object to utilize the repository for rapid and automated configuration of servers of the distributed platform with different hierarchical sets of configurations and for updating the configurations on the appropriate servers while ensuring integrity and consistency across the servers); and 
a configuration platform comprising a network interface for communicating via a communications network (Column 24, Lines 35-37; Bus 1605 also couples computer 1600 to a network 1665 through a network adapter), and a configuration processor that autonomously configures (Column 4, Lines 10-12; The repository automatedly deploys the hierarchical sets of configurations to the applicable sets of servers of a distributed platform) the infrastructure in response to a request (Column 4, Lines 12-15; Deployment of the hierarchical sets of configurations includes having the servers pull (or request) the appropriate set of configurations from the configuration management repository) by dynamically generating and executing a workflow comprising a sequence of operations to effectuate a change of state of the infrastructure to achieve a target state (Column 8, Lines 27-31; The function processor 220 further deploys some or all of the configurations to the appropriate servers of the distributed platform while maintaining integrity and consistency of the configurations in storage and in deployment (or “target state”).  It is noted that the function processor 220 effectively dynamically generates a workflow in order to deploy the configurations to the appropriate servers as different servers may have different configurations deployed).

Peters does not appear to explicitly disclose that his service providers are each hosted in a data center. 

Yuan discloses a service provider includes three data centers (Fig. 2). 

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Peters’ service provider to include at least two data centers, as taught by Yuan, in order to spread services across a plurality of geographical locations, potentially decreasing response times (Yuan, Column 1, Lines 31-36 and 41-44). 

Claim 2:
Peters in view of Yuan further discloses wherein the composed immutable content is decomposed on a plurality of modular layers of the at least one storage that are managed independently from each other (Peters, Fig. 3 illustrate the hierarchical sets of configurations (operating systems, applications, application configurations, and customer configurations), which are managed independently from each other).

Claim 3:
Peters in view of Yuan further discloses wherein the composed immutable content comprises a catalog unit (“master configuration”), wherein the catalog unit comprises a plurality of subcomponents (Peters, Fig. 2 illustrates various subcomponents, such as Windows, Linux, and Unix configurations for the operating systems set), wherein each of the plurality of subcomponents comprises at least one declarative instruction (Peters, Column 8, Lines 61-64; The operating system configurations 305 include different operating systems, kernel modifications, security settings, disk scheduling, etc.), and wherein the configuration platform facilitates a change of any of the plurality of subcomponents only by replacing the catalog unit (Peters, Column 11, Lines 39-41; The checkout function furthers configuration integrity by ensuring that a master instance of a configuration is never directly modified) (Peters, Column 9, Lines 7-10; The script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner).

Claim 4:
Peters in view of Yuan further discloses wherein the composed immutable content comprises a catalog unit having a first identity (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration), wherein the catalog unit comprises a plurality of subcomponents (Peters, Fig. 2 illustrates various subcomponents, such as Windows, Linux, and Unix configurations for the operating systems set), wherein each of the plurality of subcomponents comprises at least one declarative instruction (Peters, Column 8, Lines 61-64; The operating system configurations 305 include different operating systems, kernel modifications, security settings, disk scheduling, etc.), and wherein the configuration platform facilitates a change of any of the plurality of subcomponents only by replacing the subcomponent with an updated subcomponent and by changing the first identity of the catalog unit to a second identity (Peters, Column 11, Lines 39-41; The checkout function furthers configuration integrity by ensuring that a master instance of a configuration is never directly modified) (Peters, Column 9, Lines 7-10; The script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner) (Peters, Column 16, Lines 36-39; By default, the configuration management repository assigns a version number that is incremented with each commit that is invoked for the configuration).

Claim 5:
Peters in view of Yuan further discloses wherein the composed immutable content comprises a version set having a first version identifier (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration), wherein the version set comprises a plurality of subcomponents (Peters, Fig. 2 illustrates various subcomponents, such as Windows, Linux, and Unix configurations for the operating systems set), wherein each of the plurality of subcomponents comprises at least one declarative instruction (Peters, Column 8, Lines 61-64; The operating system configurations 305 include different operating systems, kernel modifications, security settings, disk scheduling, etc.), and wherein the configuration platform facilitates a change of any of the plurality of subcomponents by replacing the subcomponent with an updated subcomponent and by changing the first version identifier of the version set to a second version identifier (Peters, Column 11, Lines 39-41; The checkout function furthers configuration integrity by ensuring that a master instance of a configuration is never directly modified) (Peters, Column 9, Lines 7-10; The script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner) (Peters, Column 16, Lines 36-39; By default, the configuration management repository assigns a version number that is incremented with each commit that is invoked for the configuration).

Claim 6:
Peters in view of Yuan further discloses wherein the composed immutable content comprises a version set having a first version identifier (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration), wherein the version set comprises a plurality of catalog units each having a unique identifier (Peters, Column 17, Lines 10-16; The servers issues timestamps with more granularity.  Such granularity can be used to indicate a line-by-line, service-by-service, daemon-by-daemon, or incremental successful deployment of a configuration), and wherein each of the plurality of catalog units comprises at least one subcomponent (Peters, Fig. 2 illustrates various subcomponents, such as Windows, Linux, and Unix configurations for the operating systems set), wherein each of the plurality of subcomponents comprises at least one declarative instruction (Peters, Column 8, Lines 61-64; The operating system configurations 305 include different operating systems, kernel modifications, security settings, disk scheduling, etc.), and wherein the configuration platform facilitates a change of any of the plurality of subcomponents within a catalog unit by replacing the subcomponent with an updated subcomponent (Peters, Column 11, Lines 39-41; The checkout function furthers configuration integrity by ensuring that a master instance of a configuration is never directly modified) (Peters, Column 9, Lines 7-10; The script may also specify which configurations are to be deployed to the server such that the server retrieves the configurations from the configuration management repository in an automated manner), by changing the identifier of the catalog unit to an updated unique identifier (Peters, Column 16, Lines 36-39; By default, the configuration management repository assigns a version number that is incremented with each commit that is invoked for the configuration), and by changing the first version identifier of the version set to a second version identifier (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration).

Claim 7:
Peters in view of Yuan further discloses wherein the first version identifier identifies a first version set, wherein the second version identifier identifies a second version set, and wherein the first and second version sets are part of a common version set family (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a [common] configuration).

Claim 8:
Peters in view of Yuan further discloses wherein the configuration platform, responsive to an infrastructure configuration request received via the communication network, accesses and updates the stored configuration information with updated configuration information provided by the infrastructure configuration request (Peters, Column 10, Lines 48-50; Fig. 4-7 illustrate various interfaces of the GUI 240 through which users can specify or modify a customer configuration, which involves accessing and updating the stored configuration).

Claim 9:
Peters in view of Yuan further discloses a version set manager, comprising: 
a repository storing a plurality of subcomponents and a set of version sets comprising at least one version set in which each version set includes selected ones of the plurality of subcomponents stored in the repository (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration).

Claim 10:
Peters in view of Yuan discloses the federation as disclosed in claims 1 and 9. 

Peters in view of Yuan does not appear to disclose wherein the version set manager is operated by a first data center that manages an installed version set of a second data center.  However, Peters discloses, in col. 23, ln. 19-24, that it should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository.

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Peters and Yuan’s framework by replicating the master repository across at least one of the data centers in order to facilitate redundancy (Peters, Column 23, Lines 23-24).  The predictable result of this would be the master repository, which includes the version set manager and all of the configurations, operated at a first data center to manage configurations of a second data center. 

Claim 11:
Peters in view of Yuan discloses the federation as disclosed in claims 1 and 9. 

Peters in view of Yuan does not appear to disclose wherein the version set manager is incorporated within the configuration platform of a first data center.  However, Peters discloses, in col. 23, ln. 19-24, that it should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository.

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Peters and Yuan’s framework by replicating the master repository across at least one of the data centers in order to facilitate redundancy (Peters, Column 23, Lines 23-24).

Claim 12:
Peters in view of Yuan discloses the federation as disclosed in claims 1 and 9. 

Peters in view of Yuan does not appear to disclose wherein the version set manager is incorporated within the configuration platform of a first data center for managing a first version set of the first data center and for managing a second version set of a second data center.  However, Peters discloses, in col. 23, ln. 19-24, that it should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository.

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Peters and Yuan’s framework by replicating the master repository across at least one of the data centers in order to facilitate redundancy (Peters, Column 23, Lines 23-24).  The predictable result of this would be the master repository, which includes the version set manager and all of the configurations, operated at a first data center to manage configurations of the first data center and a second data center. 

Claim 13:
Peters in view of Yuan further discloses wherein the version set manager manages a first version set of a first data center and also manages a second version set of a second data center (Peters, Column 16, Lines 34-36; The version tag function enables users the ability to specify custom versioning information to include with each version in the revision history of a configuration) (See Peters, Fig. 12 illustrating the master repository, which includes the version set manager, managing configurations for all four data centers).

Claim 14:
Peters in view of Yuan further discloses wherein a first data center comprises:
a plurality of different infrastructures and a corresponding plurality of different configuration platforms (Peters, Column 16, Lines 23-33; The branch function creates a fork in the repository for a configuration or a set of configurations.  A second branch resulting from the fork stores a copy of the master instance that can be modified separately from the master instance.  Users can then test modifications separately from the master instance.  When the testing is complete, the branch can be merged with the master instance); and
wherein the version set manager manages an installed version set of each of the plurality of configuration platforms (See citation above.  The fork is separately managed in order to properly merge it with the master instance after testing is complete).

Claim 15:
Peters in view of Yuan further discloses wherein a first infrastructure comprises a development infrastructure for developing a version set (Peters, Column 16, Lines 27-30; A second branch resulting from a fork stores a copy of the master instance that can be modified separately from the master instance), wherein a second infrastructure comprises a test infrastructure for testing a developed version set (Peters, Column 16, Lines 30-31; Users can then test modifications separately from the master instance), and wherein a third infrastructure comprises a production infrastructure for placing a tested version set into production (Peters, Column 16, Lines 31-33; When the testing is complete, the branch can be merged with the master instance).

Claim 16:
Peters in view of Yuan further discloses:
a first data center comprising a plurality of different configuration platforms each for redundantly managing the infrastructure of the first data center and wherein the version set manager manages an installed version set of each of the plurality of configuration platforms (Peters, Column 23, Lines 19-24; It should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository such as those illustrated in Peters, Fig. 15).

Claim 17:
Peters in view of Yuan further discloses wherein the version set manager instructs the configuration platform to update the version set and to execute a series of operations that ensure that the infrastructure complies with an updated version set (Peters, Column 15, Lines 40-43; An advantage of the configuration management repository is the ability to revert to a previous configuration in the event a newly committed modification breaks a configuration or results in worse performance in the distributed platform).

Claim 18:
Peters in view of Yuan further discloses wherein the series of operations identifies a failure of the updated version set and triggers the version set manager to re-install an original version set (Peters, Column 15, Lines 40-43; An advantage of the configuration management repository is the ability to revert to a previous configuration in the event a newly committed modification breaks a configuration or results in worse performance in the distributed platform).

Claim 19:
Peters in view of Yuan further discloses wherein the series of operations identifies a failure of the updated version set and includes at least one internal trigger that instructs the configuration platform to re-install an original version set (Peters, Column 15, Lines 40-43 and 57-64; An advantage of the configuration management repository is the ability to revert to a previous configuration in the event a newly committed modification breaks a configuration or results in worse performance in the distributed platform.  Each configuration is also stored with a set of performance parameters that identify a realized performance associated with the configuration.  The configuration management repository obtains the performance parameters from the servers to which the configuration was deployed.  The servers continually monitor configuration performance as part of the distributed platform reporting functionality).

Claim 20:
Peters in view of Yuan discloses the federation as recited in claim 1, further comprising: 
a shared repository that stores a plurality of subcomponents (Peters, Fig. 14 illustrates master repository 1350 which stores shared configurations); and 
a plurality of version set managers, each comprising a set of version sets comprising at least one version set in which each version set includes selected ones of the plurality of subcomponents stored in the repository (Peters, Fig. 14 illustrates slave repositories 1360-1375, which each comprise version set managers). 

Peters in view of Yuan does not appear to disclose wherein the plurality of version set managers collectively manage a version set used by the configuration platform of a first data center.

However, Peters discloses, in col. 23, ln. 19-24, that it should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository.

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Peters and Yuan’s framework (as depicted in Peters, Fig. 14) by replicating the master repository across all of the data centers in order to facilitate redundancy (Peters, Column 23, Lines 23-24).  The predictable result of this would be the master repository, which includes the version set manager and all of the configurations, operated at any of the data centers to manage configurations of a first data center. 

Claim 21:
Claim 21 is analyzed with respect to claim 20.

The limitation “[t]he federation of claim 20, wherein each of the plurality of version set managers are operated by a one of a corresponding plurality of data centers other than the first data center” is met by the combination of Peters and Yuan because Peters’ master repository, which includes a version set manager, has been replicated across all of the data centers.  Any of the data centers other than the first data center operates a version set manager. 

Claim 22:
Peters in view of Yuan further discloses: 
first and second version set managers, each comprising a repository storing a plurality of subcomponents and further comprising a set of version sets including at least one version set in which each version set includes selected ones of the plurality of subcomponents stored in the repository (Peters, Fig. 15 illustrates master repositories 1550-1580, which each comprise a repository storing a plurality of subcomponents and a version set manager); and
a first data center comprising first and second configuration platforms each for redundantly managing the infrastructure of the first data center (Peters, Column 23, Lines 19-24; It should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository such as those illustrated in Peters, Fig. 15);
wherein the first configuration platform incorporates the first version set manager for managing first and second version sets of composed immutable content (Peters, Fig. 2 illustrates various subcomponents, such as Windows, Linux, and Unix configurations for the operating systems set) of each of the first and second configuration platforms (master and replicated master) (Peters, Column 23, Lines 19-24; It should be apparent that the frameworks of Figs. 12-15 are exemplary frameworks for scaling the configuration management repository, which includes the version set manager.  Some embodiments incorporate redundancy by replicating each master repository such as those illustrated in Peters, Fig. 15), respectively, and wherein the second version set manager manages the version sets of the first version set manager (See citation above.  The master repository is replicated across all data centers as depicted in Fig. 15, thus a second version set manager operating in a second data center may manage the version sets of a first version set manager operating in a first data center (i.e., any version set manager operating in any of the data centers may manage the version sets of any other version set manager operating in any of the other data centers)).

Claim 23:
Claim 23 is analyzed with respect to claim 22. 

The limitation “wherein the second version set manager is operated by a second data center” is met by the combination of Peters and Yuan because Peters’ master repository is replicated across all data centers as depicted in Peters, Fig. 15, thus a second version set manager operating in a second data center may manage the version sets of a first version set manager operating in a first data center (i.e., any version set manager operating in any of the data centers may manage the version sets of any other version set manager operating in any of the other data centers). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452